Title: To John Adams from Charles Storer, 13 April 1785
From: Storer, Charles
To: Adams, John


          
            Dear Sir,
            London. 13th. April. 1785.
          
          While I was at St: Quentin the last Winter, I was admitted to see a very large manufactory of Looking-Glass— ’Twas a particular priviledge, and allowed to but very few—yet the Gentleman to whom it belonged allowed me to ask any question—reserving to himself, however, the right of not answering those which should be improper— There were several hundred men at work, and all being in their proper places prevented there being any Confusion or Irregularity: One prepared a certain material—a second another—a third mixed them together—a fourth joined this mixture to another, & so on to the moulding, framing, shaping and compleating the work; but throughout the whole, though so many were concerned, there was but one only who knew the secret Composition and Art, and that was the Gentleman above, being the Head-Director & Manager— Now Sir, how far the Comparison will hold good between Politics & the manufacturing the brittle ware Glass, or how far the moulding and shaping the work may be similar, in one case, to the other, I will not pretend to determine—but really when I troubled you with my last, Sir, I considered you in the light of this Head-Director & Manager, to whom the true secret was alone known, and myself just then as one of the Sub-workmen—at least, (and the truth will out, you know, Sir,) I wished to be one. There was to be sure a degree of vanity in the thought, yet I ventured to ask your advice. May I hope, Sir, this prudent step will procure a pardon for my presumption? But do not beleive, as, (by the tenor of yours of the 28th. ult: that you were kind eno: to write me,) I fear you may, that I wished to be made acquainted with things improper to be communicated to me: nor imagine, sir, I should be indiscreet eno: to quote you, where I was not allowed. I hope, however, as you know the reason of my writing you, and as you flatter me with a reliance on my prudence, discretion & steadiness, (which good opinion will really do more towards making me discrete & steady than any thing else.) I hope therefore a further apology will be unnecessary.— I would not fail, however, to return you many thanks for the Communication you have made me, which I am very happy to find accords so well with what I had ventur’d to say myself— ’Tis a peculiar satisfaction, sir, to find we are not out of the way.—
          What has been done, or is doing in the political Line I am not able to say, and ’twould be needless in the present case, as you must be ever the best informed— You speak of Navigation Acts— I hope the United-States have virtue eno: left to join in common Cause for mutual Interest, and spirit eno: to shew the world they purchace nothing at the price of condescention or humility— By the Packet, just arrived from New-York, we learn that the General Assembly of that State are about laying an additional impost on British shipping, & heavy duties on Merchandises imported in British bottoms— This is a kind of Navigation Act, and its partiality may have a good tendency, if generally adopted; as it probably will be, if this Country does not meet us on proper grounds.— But surely, Sir, Congress will not send any one Minister to this Court, after having appointed three Commissioners to form a Treaty—and was not this Court the most bare-faced upon Earth, they would not have dared to make the request— Do they imagine that a Minister appointed now would be deputed with a fuller authority to conclude, than you have, supposing he would be empowered by instructions from the several States? I ask this, because I am inclined to think tis beleived here that Congress have not the right of making a Treaty of Commerce—and by the Articles of Confederation it appears that they can only form a general one—that is, so far as may not interfere with the internal police of the several States, in regard to imposts & duties on imports & exports— Here I think our Confederation is incompleat—at least if Congress have not, of themselves, a power to regulate the general Commerce, a general System might be adopted by them, from the particular Instructions of the several states to their Members in Congress— But, what a fine Chap you are, you will say, thus to give your opinion upon things of such importance. I beg pardon, Sir—but if I am wrong, let me beg you to put me right— ’Twill be charity to teach me, sir, and be assured I will be an attentive & diligent scholar.—
          To Mrs: Adams and family I have to present my best respects, and close with assuring you that I am with the most sincere esteem, dear sir, / Yr: Most Oblig’d, humle: servt:
          
            Chas: Storer.
          
         